     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 1 of 18 Page ID #:165
      

 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     ROBERT F. CONTE (Cal. Bar No. 157582)
 4   JEREMY L. BURKHARDT (Cal. Bar No. 321744)
     Assistant United States Attorney
 5        Federal Building, Suite 7211
          300 North Los Angeles Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6607/5810
 7        Facsimile: (213) 894-0115
          E-mail: robert.conte@usdoj.gov
 8                jeremy.burkhardt@usdoj.gov

 9
     Attorneys for United States of America
10
11                           UNITED STATES DISTRICT COURT

12                          CENTRAL DISTRICT OF CALIFORNIA

13                                  WESTERN DIVISION

14
     UNITED STATES OF AMERICA,                   Civil No. CV 17-3308 AFM
15
                      Plaintiff,
16                                               GOVERNMENT’S OPPOSITION TO
          v.                                     DEFENDANTS’ MOTION FOR PARTIAL
17                                               SUMMARY JUDGMENT
     ROYCE GRACIE and MARIANNE
18   CUTTIC,                                     Hearing Scheduled:
                                                 To Be Set by Court
19                    Defendants.                Original Date Continued

20
21
22
23
24
25
26
27
28
                                              
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 2 of 18 Page ID #:166
      

 1                                 Table of Contents

 2   I.    Introduction...................................................1

 3   II.   The FBAR Penalty...............................................2

 4   III. Argument.......................................................4

 5         1.   The Government Was Authorized To Assess “Willful”
                 Penalties For Multiple Violations That In The
 6               Aggregate Exceeded $100,000...............................4

 7         2.   The IRS Was Authorized To Assess Penalties With Respect
                 To The Swiss Account That Individually Exceeded
 8               $100,000..................................................7

 9               a.   The maximum penalty established in 31 C.F.R.
                      § 1010.820(g) is no longer valid.....................7
10
                 b.   The initial willful penalty regulation, 31 C.F.R.
11                    § 103.47, was not an exercise of agency
                      discretion and does not cap the willful penalty
12                    at $100,000.........................................10

13               c.   The Treasury Department did not exercise
                      discretion to restrict the willful penalty
14                    through ministerial acts, like renumbering the
                      regulation or adjusting the penalty amount for
15                    inflation...........................................12

16   IV.   Conclusion....................................................14 

17    
18
19
20
21
22
23
24
25
26
27
28
                                              
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 3 of 18 Page ID #:167
      

 1                               Table Of Authorities
 2   CASES 
 3   Engel v. CBS, Inc., 886 F.Supp. 728 (C. D. Cal. 1995)...............8

 4   Norman v. United States, 138 Fed. Cl. 189 (2018)..............3, 8, 9

 5   Perez v. Mortg. Bankers Ass’n, 135 S.Ct. 1199 (2015)...............11

 6   United States v. Colliot, 2018 WL 2271381 (W.D. Tex. May 16,
          2018)....................................................6, 7, 8
 7
     United States v. Gonzales, 546 U.S. 243 (2006).....................10
 8
     United States v. Larionoff, 431 U.S. 864 (1977)..................8, 9
 9
     United States v. Shinday, Case No. 2:18-cv-06891, 2018 WL
10        6330424 (C.D. Cal. December 3, 2018)...........................6

11   United States v. Wahdan, 325 F.Supp. 3d 1136 (D. Colo. 2018).6, 7, 8,
          9
12
     STATUTES 
13
     28 U.S.C. § 2461...................................................13
14
     31 U.S.C. § 5314..............................................2, 3, 9
15
     31 U.S.C. § 5321..........................2, 3, 4, 5, 7, 8, 9, 10, 13
16
     31 U.S.C. § 5321 (West 1986).......................................10
17
     OTHER AUTHORITIES 
18
     51 Fed. Reg. 30233-01 (Aug. 25, 1986)..............................11
19
     52 Fed. Reg. 11436-01 (Apr. 8, 1987)...............................11
20
     64 Fed. Reg. 45438 (Aug. 20, 1999)..................................3
21
     81 Fed. Reg. 42503 (June 30, 2016).................................13
22
     Final Rule, 75 Fed. Reg. 65806 (Oct. 26, 2010)..................4, 12
23
     REGULATIONS 
24
     31 C.F.R. § 1010.306................................................2
25
     31 C.F.R. § 1010.350................................................2
26
     31 C.F.R. § 1010.820.....................4, 5, 6, 7, 8, 9, 10, 12, 14
27
     31 C.F.R. § 1010.821.......................................12, 13, 14
28
                                             i 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 4 of 18 Page ID #:168
      

 1   31 C.F.R. § 103.47....................................3, 5, 9, 10, 11

 2   31 C.F.R. § 103.57....................................3, 4, 9, 10, 12

 3

 4    
 5    
 6    
 7    
 8    
 9    
10    
11    
12    
13    
14    
15    
16    
17    
18    
19    
20    
21    
22    
23                                            
24    
25    
26    
27    
28
                                            ii 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 5 of 18 Page ID #:169
      

 1                       Memorandum of Points and Authorities
 2       I.     Introduction
 3            Defendants have been assessed FBAR penalties for their willful

 4   failure to disclose to the U.S. Treasury their interest in two

 5   foreign accounts during the year 2008.        As authorized by law,

 6   separate penalties have been assessed with respect to each defendant

 7   and with respect to each account.        A penalty in the amount of

 8   approximately $160,000 has been assessed against each defendant with

 9   respect to their interest in an account at the Swiss bank HSBC

10   Switzerland (the Swiss account) and a penalty in the amount of

11   $50,000 has been assessed against each defendant with respect to

12   their interest in an account at the Spanish bank Caixa Penedes, Spain

13   (the Spanish account).      Accordingly, approximately $210,000 has been

14   assessed in total against each defendant with respect to these two

15   foreign accounts for 2008.

16            Defendants’ motion for partial summary judgment now challenges

17   the government’s legal authority to make these assessments and

18   asserts that a now obsolete Treasury Regulation (first adopted in

19   1986 and then superseded by statute in 2004) caps and limits the

20   penalty that may be assessed against each defendant to $100,000 in

21   total.     See Motion, p. 3 (identifying the issue as “[w]hether the

22   assessed FBAR penalties . . . exceed the IRS’s authority to the

23   extent it exceeds a total of $100,000 for each defendant”).

24            Defendants’ motion, however, must fail for the following

25   reasons.     First, there is no authority in the statute, regulations,

26   or case law that supports defendants’ position that there is an

27   annual per year aggregate cap of $100,000 on the amount of the

28
                                             1 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 6 of 18 Page ID #:170
      

 1   penalties that may be assessed against each defendant.           On the

 2   contrary, FBAR penalties are calculated and assessed annually on a

 3   per account basis, as they were in this case.         Accordingly, the

 4   government was authorized to make separate penalty assessments with

 5   respect to each foreign account.       Second, defendants’ argument that

 6   the 1986 regulation limiting per-account assessments to $100,000 was

 7   not superseded by the 2004 amendment to the FBAR penalty statute is

 8   wrong.    As the Court of Federal Claims clearly held in Norman v.

 9   United States, 138 Fed. Cl. 189, 195 (2018), and for other reasons

10   set forth herein, the 1986 regulation’s penalty framework is obsolete

11   and no longer controlling.      Accordingly, for example, the government

12   was authorized to assess a $160,000 penalty against each defendant

13   with respect to the Swiss HSBC account.

14           For these reasons, and the reasons set forth herein, the Court

15   should deny defendants’ motion.

16       II.   The FBAR Penalty
17           The Currency and Foreign Transactions Reporting Act, also known

18   as the Bank Secrecy Act (BSA), 31 U.S.C. § 5311-25, was enacted in

19   1970.     Pub. L. 91-508, 84 Stat. 1114.     The BSA, as relevant here,

20   requires U.S. citizens to report to the Secretary of the Treasury any

21   interests they hold in foreign financial accounts with balances over

22   $10,000 on a form commonly known as an FBAR.         31 U.S.C. § 5314; 31

23   C.F.R. §§ 1010.306 and 1010.350.       Individuals who fail to timely

24   report a foreign account may be assessed a civil penalty.           See 31

25   U.S.C. §§ 5314 and 5321.      Section 5321(a)(5) of Title 31 was amended

26   in 2004 to provide an increased penalty amount for willful FBAR

27   violations.    Under the amended statute, a penalty for a willful FBAR

28
                                             2 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 7 of 18 Page ID #:171
      

 1   violation can be the greater of $100,000 or 50% of the balance in the

 2   account at the time of the violation.                              31 U.S.C. § 5321(a)(5)(C)-(D).

 3              Before 2004, 31 U.S.C. § 5321(a)(5) provided that the Treasury

 4   Secretary could impose a maximum willful FBAR penalty of $25,000 or

 5   “an amount (not to exceed $100,000) equal to the balance in the

 6   account at the time of the violation,” whichever was greater.

 7   Parroting the statute, 31 C.F.R. § 103.47(g) authorized “a civil

 8   penalty not to exceed the greater of the amount (not to exceed

 9   $100,000) equal to the balance in the account at the time of the

10   violation, or $25,000” for a willful FBAR violation.1                              In 2004,
11   Congress amended 31 U.S.C. § 5321 to increase the maximum civil

12   penalty for willful violations of the FBAR reporting requirements.

13              In the amended 31 U.S.C. § 5321, Congress provided that the

14   maximum civil penalty for willful violations of 31 U.S.C. § 5314

15   occurring after October 22, 2004, “shall be increased” to the greater

16   of $100,000 or 50% of the balance in the account at the time of the

17   violation.                 31 U.S.C. § 5321(a)(5)(C) and (D) (emphasis added).                The

18   amended statute eliminated the $100,000 cap contained in the prior

19   version of 31 U.S.C. § 5321 and its regulation, 31 C.F.R. § 103.57,

20   on willful violations and “mandate[d] that the maximum penalty

21   allowable for willful failure to report a foreign bank account be set

22   at a specific point: the greater of $100,000 or 50 percent of the

23   account’s balance.”                               Norman v. United States, 138 Fed. Cl. 189, 195

24   (2018).             Because the amended penalty structure superseded the prior

25   statutory and regulatory provisions, the IRS stopped applying the

26   penalty maximums in the regulation and began applying, consistent

27                                                  
                1
            Section 103.47, among others, was renumbered in 1999 to
28   103.57. See 64 Fed. Reg. 45438, 45451 (Aug. 20, 1999).
                                        3 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 8 of 18 Page ID #:172
      

 1   with Congress’ intentions, the penalty maximums in 31 U.S.C. §

 2   5321(a)(5), as amended.

 3           Despite the 2004 changes to 31 U.S.C. § 5321(a)(5), the Treasury

 4   Department has not, to date, repealed 31 C.F.R. § 103.57.           It did,

 5   however, renumber the regulation to 31 C.F.R. § 1010.820 as part of a

 6   2010 restructuring of the BSA regulations.         See Final Rule, 75 Fed.

 7   Reg. 65806 (Oct. 26, 2010).      But this renumbering was in no way an

 8   exercise of the Treasury Department’s rulemaking authority; rather,

 9   it was merely renumbering the BSA regulations in a way that made them

10   easier to find.     See id.

11       III. Argument
12           1. The Government Was Authorized To Assess “Willful” Penalties
             For Multiple Violations That In The Aggregate Exceeded $100,000.
13
             Defendants have each been assessed two FBAR penalties totaling
14
     approximately $210,000 with respect to their alleged willful failure
15
     to report their interest in two foreign accounts during the year
16
     2008:    one penalty in the amount of $160,000 for the Swiss account,
17
     and one penalty in the amount of $50,000 for the Spanish account.
18
     Relying on the now-obsolete Treasury Regulation – 31 C.F.R.
19
     § 1010.820(g) – and two trial court decisions, defendants contend
20
     that the IRS was prohibited from assessing multiple penalties that,
21
     in the aggregate, exceeded $100,000 per year, per defendant.            Neither
22
     the statute, the regulation, nor the case law support the defendants’
23
     argument.
24
             Section 5321 of Title 31 and its implementing regulations
25
     authorize a “willful” penalty based on each undisclosed foreign
26
     account.    Specifically, 31 U.S.C. § 5321(a)(5)(C)-(D) provide for a
27
     maximum penalty amount for “a violation involving a failure to report
28
                                             4 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 9 of 18 Page ID #:173
      

 1   the existence of an account” that is calculated based on “the balance

 2   in the account at the time of the violation.”                  31 U.S.C. Section

 3   5321(a)(5)(D) (emphases added).                   The statute’s plain language

 4   authorizes the determination and assessment of the maximum willful

 5   penalty amount on a per-account basis.                  The statute does not place an

 6   upper limit on the aggregate FBAR penalty amount that may be assessed

 7   for a taxpayer’s failure to report multiple foreign accounts in a

 8   given year.

 9              Likewise, the Treasury Regulation enacted in 1986 (upon which

10   defendants rely for their $100,000 penalty cap) authorized and

11   established maximum penalty amounts on a per-account basis for any

12   willful violation of the reporting requirements.2                  See 31 C.F.R.
13   § 103.47(g)(2) (authorizing “a civil penalty not to exceed the

14   greater of the amount (not to exceed $100,000) equal to the balance

15   in the account at the time of the violation, or $25,000”).                  For the

16   reasons explained below in Section 2.a., the United States contends

17   that the 1986 regulation – renumbered as 31 C.F.R. § 1010.820(g) –

18   and its purported $100,000 penalty cap have been superseded by

19   statute.              Nevertheless, assuming for argument’s sake that 31 C.F.R.

20   § 1010.820(g) continues to establish a maximum FBAR penalty amount of

21   $100,000, it does so on an individual penalty and per-account basis;

22   it does not provide an aggregate cap for penalties based on a

23   defendant’s failure to report multiple foreign accounts.                  For

24   example, it would not prohibit the IRS from assessing four $100,000

25

26
                                                    
                2
            At the time of its promulgation, 31 C.F.R. § 103.47(g)
27
     parroted the maximum penalty amounts prescribed in 31 U.S.C.
28   § 5321(a)(5).
                                        5 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 10 of 18 Page ID #:174
      

 1   penalties for a defendant’s willful failure to disclose four foreign

 2   accounts in one year.

 3              Defendants rely on two district court opinions to support their

 4   argument that the “willful” penalty is limited to an aggregate of

 5   $100,000 per year.                           See United States v. Colliot, 2018 WL 2271381

 6   (W.D. Tex. May 16, 2018); United States v. Wahdan, 325 F.Supp. 3d

 7   1136 (D. Colo. 2018).                             Both courts concluded, however, that FBAR

 8   penalties that individually exceeded $100,000 (and therefore the

 9   purported cap in 31 C.F.R. § 1010.820(g)) were unlawful.3
10   Unfortunately for defendants, neither of those cases held that 31

11   C.F.R. § 1010.820(g) established the maximum limit on the aggregate

12   penalty amount in a given year.4
13              In Wahdan, the IRS sought to reduce to judgment “numerous

14   penalties for multiple FBAR violations” for 2008, 2009, and 2010.

15   325 F.Supp.3d at 1137.                            The Wahdans moved for judgment on the

16   pleadings pursuant to Fed. R. Civ. P. 12(c).                            Id.   But their motion

17   and the opinion concerned only the FBAR penalties that individually

18   exceeded $100,000, namely, a $1,108,645 penalty assessed for 2008, a

19   $599,234 penalty assessed for 2009, and a $599,234 penalty assessed

20   for 2010.                Id.        The court ruled that 31 C.F.R. § 1010.820(g) set a

21   maximum penalty of $100,000, and that the three penalties that

22   individually exceeded $100,000 would be so limited.                            The court did

23                                                  
                3
            For the reasons explained below in Section 2.a., the United
24   States contends that both Wahdan and Colliot were incorrectly
     decided.
25        4 A trial court in this district recently held that the holdings

     in Colliot and Wahdan did not support an aggregate limit on FBAR
26
     penalty assessments because both cases dealt only with FBAR penalties
27   that individually exceeded $100,000. United States v. Shinday, Case
     No. 2:18-cv-06891, 2018 WL 6330424 at *4 (C.D. Cal. December 3,
28   2018).
                                        6 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 11 of 18 Page ID #:175
      

 1   not limit the aggregate penalty amount nor the remaining assessments

 2   for 2009 and 2010, “many of which were flat amounts of $100,000.”

 3   Id.   Indeed, the court made its holding clear:         “[t]he IRS is not

 4   empowered to impose yearly penalties in excess of $100,000.00 per

 5   account.”    Id. at 1141 (emphasis added).

 6         Similarly, in Colliot, the IRS assessed numerous FBAR penalties:

 7   four FBAR penalties totaling $548,773 for 2007; four FBAR penalties

 8   totaling $196,082 for 2008; and smaller penalties assessed for 2009

 9   and 2010.    2018 WL 2271381, at *1.         Colliot moved for summary

10   judgment with respect to a $323,773 penalty assessed for 2007,

11   contending that the penalty exceeded the applicable maximum set forth

12   in 31 C.F.R. § 1010.820.      Id.   The court agreed, but its reasoning is

13   clearly limited to FBAR penalties that individually exceeded the cap

14   set forth in 31 C.F.R. § 1010.820(g).

15         Neither the statute, regulation, nor case law supports

16   defendants’ argument.      Rather, the plain language of 31 U.S.C.

17   § 5321(a)(5)(C) authorizes penalty assessments and establishes

18   maximum penalty amounts on a per-account basis.          Accordingly, the

19   IRS’s FBAR penalty assessments with respect to defendants’ failure to

20   disclose two foreign accounts (the Swiss account and the Spanish

21   account) are not limited to $100,000 in the aggregate.

22         2. The IRS Was Authorized To Assess Penalties With Respect To
           The Swiss Account That Individually Exceeded $100,000.
23
                 a.   The maximum penalty established in 31 C.F.R.
24                    § 1010.820(g) is no longer valid.
25
           The IRS assessed one FBAR penalty against each defendant in the
26
     amount of $160,000 for their failure to disclose the Swiss account.
27
     As described above, 31 U.S.C. § 5321(a)(5), as amended, unambiguously
28
                                             7 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 12 of 18 Page ID #:176
      

 1   increased the maximum civil penalty for willful violations of the

 2   FBAR reporting requirements, and authorized IRS to assess an FBAR

 3   penalty that individually exceeded $100,000.                        The maximum penalty

 4   established in 31 C.F.R. § 1010.820(g) is no longer valid.

 5              In Norman v. United States, the Court of Federal Claims

 6   concluded that the maximum penalty set forth in 31 C.F.R. § 1010.820

 7   was inconsistent with the amended 31 U.S.C. § 5321(a)(5) and

 8   invalidated the regulation as inconsistent with the statute under

 9   which it was promulgated.                         138 Fed. Cl. 189, 196 (2018)(citing United

10   States v. Larionoff, 431 U.S. 864, 873 (1977)).                        The linchpin of the

11   Court of Federal Claims’ conclusion was Congress’ use of “shall” in

12   31 U.S.C. § 5321(a)(5)(C).                        It reasoned that by “us[ing] the

13   imperative, ‘shall,’ rather than the permissive, ‘may,’” in amending

14   the maximum willful FBAR penalty, Congress divested from the Treasury

15   Secretary the “discretion to regulate any other maximum.” Id. at 196.

16              However, two courts have concluded that the IRS may not impose

17   willful FBAR penalties that individually exceed $100,000.5                        Colliot,

18   2018 WL 2271381 at *4; Wahdan, 325 F.Supp.3d at 1141.                        Both Colliot

19   and Wahdan concluded that 31 C.F.R. § 1010.820 “cabins” the IRS’s

20   authority to assess willful penalties to no more than $100,000,

21   despite the statute’s unambiguous language to the contrary.                          Colliot,

22   2018 WL 2271381 at *4; Wahdan, 325 F.Supp.3d at 1141.                        These courts

23   perceived no inconsistency in the regulation’s penalty structure and

24   that of the statute, reasoning that “the penalty cap in the

25

26                                                  
                5
            Neither case, of course, is binding on the Court. Both are
27   from outside of the Ninth Circuit and therefore authoritative only to
     the extent that they are persuasive. See Engel v. CBS, Inc., 886
28   F.Supp. 728, 731 (C. D. Cal. 1995).
                                        8 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 13 of 18 Page ID #:177
      

 1   regulation is, in essence, a subset of the penalties that could be

 2   imposed under the statute” and that “in the exercise of statutory

 3   discretion, the [Treasury] Secretary limited the penalties that the

 4   IRS could impose to $100,000.”       Wahdan, 325 F.Supp.3d at 1139.        Those

 5   decisions are wrong.

 6         In 31 U.S.C. § 5321(a)(5)(C)-(D), as amended, Congress provided

 7   that the maximum civil penalty for willful violations of 31 U.S.C.

 8   § 5314 occurring after October 22, 2004, “shall be increased” to the

 9   greater of $100,000 or 50% of the balance in the account at the time

10   of the violation. (Emphasis added).          As explained by the Court of

11   Federal Claims, by “us[ing] the imperative, ‘shall,’ rather than the

12   permissive, ‘may,’” in amending the maximum willful FBAR penalty,

13   Congress divested from the Treasury Secretary the “discretion to

14   regulate any other maximum.”       Norman, 138 Fed. Cl. at 195.        It thus

15   eliminated 31 C.F.R. § 1010.820(g)’s $100,000 cap on willful

16   violations and “mandate[d] that the maximum penalty allowable for

17   willful failure to report a foreign bank account be set at a specific

18   point: the greater of $100,000 or 50 percent of the account’s

19   balance.”    Id.   As amended, the text of 31 U.S.C. § 5321(a)(5) is

20   clearly inconsistent with the 31 C.F.R. § 1010.820(g).           Id.

21   Accordingly, the statute invalidated 31 C.F.R. § 1010.820(g), see

22   Larionoff, 431 U.S. at 873, and the IRS was authorized to assess an

23   FBAR penalty in excess of $100,000 against each defendant for their

24   failure to disclose the Swiss account.

25    
26

27

28
                                             9 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 14 of 18 Page ID #:178
      

 1                          b.       The initial willful penalty regulation, 31 C.F.R.
                                     § 103.47, was not an exercise of agency discretion and
 2                                   does not cap the willful penalty at $100,000.
 3              Defendants’ argument that the 2004 statute gave the Secretary
 4   discretion to impose penalties for FBAR violations and the Secretary
 5   previously exercised that discretion in 1986 and capped the penalty
 6   at $100,000 is incorrect.                          See Motion, p.5.   As defendants
 7   acknowledge in their Motion, the initial willful penalty regulation,
 8   originally codified at 31 C.F.R. § 103.47(g), simply parroted the
 9   language of the pre-2004 statute with respect to computing willful
10   penalties and capping them at $100,000. 6                         See Motion, p.4.    Rather
11   than setting a limit below the statutory maximum as set forth in pre-
12   2004 31 U.S.C. § 5321(a), § 103.47(g) set the penalty at the
13   statutory maximum.                           Compare 31 C.F.R. § 103.47(g)(2) with 31 U.S.C.
14   § 5321(a) (West 1986). Accordingly, the Treasury did not exercise any
15   rulemaking discretion when it simply adopted the language of the
16   statute in the regulation.                          See United States v. Gonzales, 546 U.S.
17   243, 257 (2006)(parroting regulations are not an exercise of agency
18   rulemaking discretion).
19              Accordingly, because the parroting regulation was not an
20   exercise of agency discretion, the Treasury Secretary did not make a
21   policy decision in 1986 to forever cap the willful penalty at
22   $100,000 (even in the face of future statutory penalty increases).
23   That argument is nonsensical where the regulation simply parroted the
24   old statute.                    There is nothing in the Federal Register or elsewhere
25

26                                                  
                6
            As explained in footnote 1, supra, the initial willful penalty
27   regulation was originally numbered § 103.47(g) and later renumbered
     to § 103.57(g) in 1999. That regulation was once again renumbered
28   § 1010.820(g).
                                       10 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 15 of 18 Page ID #:179
      

 1   that supports the claim that 31 C.F.R. § 103.47(g) was a rule

 2   intended by the Treasury to cap or “cabin” the willful penalty even

 3   in the face of subsequent penalty increases by Congress.            See 51 Fed.

 4   Reg. 30233-01, 30241 (Aug. 25, 1986) (willful penalties are not

 5   mentioned in 1986 notice of rule making).

 6         Further, defendants’ suggestion that the willful penalty

 7   framework in 31 C.F.R. § 103.47(g) was issued after notice and

 8   comment is incorrect.      See Motion, p. 4.     Although the proposed rule

 9   was put up for notice and comment in the Federal Register, the rule

10   did not yet contain a reference to the willful FBAR penalty.            See 51

11   Fed. Reg. 30233-01, 30241 (Aug. 25, 1986).         The Treasury Secretary

12   later added 31 C.F.R. § 103.47(g) regarding the willful penalty,

13   without notice and comment.       See 52 Fed. Reg. 11436-01, 11446 (Apr.

14   8, 1987).    Thus, the language in § 103.47(g) was neither present in

15   the proposed rule subjected to the public notice-and-comment process

16   nor the outgrowth of any feedback received during that process.

17         After the 2004 amendment to the statute, the Treasury never went

18   through the required notice-and-comment procedures to cap and “cabin”

19   the increased penalty authorized by the amended statute.            Defendants

20   have not shown by any citation to the Federal Register or elsewhere

21   that the regulation capping the penalty (a dramatic departure from

22   the 2004 amended statute) was properly vetted and supported by sound

23   policy judgment at any time, and certainly not after 2004.            See Perez

24   v. Mortg. Bankers Ass’n, 135 S.Ct. 1199, 1203 (2015)(only rulemaking

25   accomplished through proper notice and comment has the force and

26   effect of law).

27    
28
                                            11 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 16 of 18 Page ID #:180
      

 1               c.   The Treasury Department did not exercise discretion to
                      restrict the willful penalty through ministerial acts,
 2                    like renumbering the regulation or adjusting the
                      penalty amount for inflation.
 3

 4         Defendants’ reliance on the Treasury Secretary’s ministerial

 5   tasks, like renumbering § 103.57(g) or adjusting the $100,000 penalty

 6   to account for inflation is misplaced.         See Motion, p. 5.     These

 7   ministerial tasks cannot be an exercise of the Treasury Secretary’s

 8   discretion to limit the maximum penalty.

 9         With respect to the renumbering, in 2010, the Treasury

10   reorganized its regulations regarding the BSA and, in that process,

11   renumbered the obsolete regulation from 31 C.F.R. § 103.57 to 31

12   C.F.R. § 1010.820.     See Final Rule, 75 Fed. Reg. 65806 (Oct. 26,

13   2010).   The republication of the regulation with a new number was not

14   an exercise of the Treasury Secretary’s rulemaking authority to limit

15   the willful FBAR penalty to an amount less than the maximum

16   established by Congress.      Rather, the Treasury renumbered the BSA

17   regulations to make it easier to find regulatory requirements.             Id.

18   Because the renumbering was ministerial, not substantive, the

19   Treasury Department rejected as “outside the scope of th[e]

20   rulemaking” “all comments . . . that requested a substantive change,

21   or would result in a substantive change” to the renumbered

22   regulations.     Id. at 65807.    And consistent with the ministerial

23   nature of the changes, it explicitly declined to repeal portions of

24   the regulations that appeared obsolete, including “certain portions

25   of the previous 31 C.F.R. § 103.57.”        Id.   The republication of the

26   regulation did not change its validity or effectiveness.

27         Defendants’ reliance on the Treasury Secretary adjusting the

28   $100,000 penalty for inflation, provided in 31 C.F.R. §§ 1010.820(i)
                                       12 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 17 of 18 Page ID #:181
      

 1   and 1010.821(b), to support their argument that the obsolete penalty

 2   cap was never superseded is similarly misplaced.                        See Motion, p. 5.

 3   The inflation regulation only provides inflation calculations for

 4   civil monetary penalties that are subject to adjustment under the

 5   Federal Civil Penalties Inflation Adjustment Act (“FCPIA”) (as

 6   further amended by the Federal Civil Penalties Inflation Adjustment

 7   Act Improvements Act of 2015), which is codified as a note under 28

 8   U.S.C. § 2461.7                       The interim final rule promulgating § 1010.821(b)
 9   clarifies that the FCPIA does not apply to certain BSA penalties that

10   “lack a stated dollar amount and are instead written solely as

11   functions of violations.”                         81 Fed. Reg. 42503, 42504 (June 30, 2016).

12   In a memorandum from the OMB dated February 24, 2016, entitled

13   “Implementation of the Federal Civil Penalties Inflation Adjustment

14   Act Improvements Act of 2015,” the OMB advised agencies that:

15              the adjustment [required by the FCPIA] will apply only to
                penalties with a dollar amount, and will not apply to
16              penalties written as functions of violations. . . . In the
                case of a penalty with only some dollar amounts, e.g., “the
17
                penalty shall be the maximum of either twice the value of
18              the transaction or $250,000,” only the dollar figure, in this
                case $250,000, will be subject to adjustment.
19
     See OMB, Memorandum for the Heads of Executive Departments and
20
     Agencies (Feb. 24, 2016), available at
21
     https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/memoranda/2
22
     016/m-16-06.pdf.                         Just like the example provided in the OMB
23
     memorandum, the maximum penalty under 31 U.S.C. § 5321(a)(5)(C) is
24
     either a dollar amount or a penalty that is a “function of the
25

26                                                  
          7 Under the FCPIA, “‘civil monetary penalty’ means any penalty,
27   fine, or other sanction that –- (A)(i) is for a specific monetary
     amount as provided by Federal law; or (ii) has a maximum amount
28   provided for by Federal law. . . .” 28 U.S.C. § 2461, note.
                                       13 
     Case 2:17-cv-03308-AFM Document 56 Filed 01/31/19 Page 18 of 18 Page ID #:182
      

 1   violation:”                  $100,000, or 50 percent of the account balance at the

 2   time of the violation.                             The FCPIA therefore does not apply, and

 3   certainly does not cap, the maximum penalty based on 50 percent of

 4   the account balance.8                             Accordingly, the Treasury Secretary was not
 5   setting a lower penalty maximum in implementing §§ 1010.820(i) and

 6   1010.821.

 7        IV.         Conclusion
 8              For the reasons stated above, defendants’ motion for partial

 9   summary judgment should be denied.

10

11                                                              Respectfully submitted,
         Dated: January 31, 2019
12                                                              NICOLA T. HANNA
                                                                United States Attorney
13                                                              THOMAS D. COKER
                                                                Assistant United States Attorney
14                                                              Chief, Tax Division

15
                                                                  /s/ Jeremy L. Burkhardt
16                                                              JEREMY L. BURKHARDT
                                                                Assistant United States Attorney
17

18                                                                /s/ Robert F. Conte
                                                                ROBERT F. CONTE
19
                                                                Assistant United States Attorney
20

21

22

23

24
                                                    
25        8 The FCPIA may apply to penalties for willful violations
     involving account balances of less than $200,000, because the maximum
26
     penalty for those violations remains $100,000, a “dollar amount.” If
27   those penalties are assessed after August 1, 2016, then pursuant to
     31 C.F.R. §§ 1010.820(i) and 1010.821, the $100,000 maximum penalty
28   may be adjusted for inflation.
                                       14 
